Citation Nr: 0316878	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-10 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for a pulmonary disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the Los 
Angeles, California, regional office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a pulmonary disability and rated the disability as 10 
percent disabling effective from March 15, 1996.  The veteran 
testified at a hearing before the undersigned in November 
1998.  In March 2000, the Board remanded the veteran's appeal 
for further evidentiary development.  


REMAND

The veteran maintains that a higher rating should be assigned 
for his pulmonary disability because, as earlier concluded by 
the Naval evaluation board, his adverse symptomatology more 
nearly approximated the criteria for a higher disability 
rating. 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These law and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

While a review of the record on appeal shows that the RO, in 
a March 2003 supplemental statement of the case notified the 
veteran of the VCAA, this supplemental statement of the case 
failed to tell the veteran of who would be responsible for 
obtaining evidence.  In April 2003, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002), the Board 
provided the veteran with notice of the VCAA, asked the 
veteran to provide additional information pertaining to his 
treatment for his service connected pulmonary disability, and 
notified the veteran of who would be responsible for 
obtaining evidence, in order to remedy the RO's failure to 
provide the veteran with all of this information.  

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2)(ii) (2002).  Thus, despite the Board's efforts to 
cure the procedural deficiencies in this appeal, in light of 
the Federal Circuit's decision, the case must be remanded 
once again.  On remand, the RO should undertake all necessary 
actions to insure that the veteran is provided adequate 
notice as required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the veteran, such as records held by Dr. Charles or any of 
the Los Angles VA medical centers, and, if needed, a VA 
examination to obtain contemporaneous medical evidence as to 
the current severity of service connected pulmonary 
disability.  See 38 U.S.C.A. § 5103A (West 2002).

Lastly, the Board observes that the veteran, in a February 
1997 letter to the RO, expressed disagreement with the 
March 15, 1996, effective date assigned by the RO for the 
service connected pulmonary disorder in the January 1997 
rating decision.  However, a statement of the case addressing 
this issue has not been furnished to the veteran.  See 
38 C.F.R. §§ 19.29, 19.30 (2002).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand of this issue is required.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
claim for a higher evaluation.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  As part of VA's duty to assist, the 
RO should undertake the following 
actions:
a.  Contact the veteran and request 
that he identify by name, address, 
and approximate (beginning and 
ending) date of all VA and non-VA 
health care providers who recently 
treated him for his pulmonary 
disability.
b.  Notify the veteran of the 
provisions of 38 C.F.R. § 3.655 
(2002) and their effect on his 
claim.
c.  Contact the veteran and notify 
him that his aid in securing these 
records, to include providing 
authorizations for all private 
records, is needed.
d.  Obtain all medical records from 
each entity the veteran identifies, 
including any records on file with 
the Los Angles VA medical centers 
and Dr. Charles.  As to the VA 
medical centers, request notes, 
discharge summaries, consults, 
medications, labs, imaging, 
procedures, and problem lists.
e.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran and his 
representative should be informed in 
writing.

3.  The veteran should be scheduled for a 
new VA examination to obtain medical 
opinion evidence as to the current 
severity of his service connected a 
pulmonary disability under both the old 
and new rating criteria which examination 
should include a pulmonary function test.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should again readjudicate the 
claim and should consider all of the 
additional information and/or that has 
been associated with the claim's file 
since the issuance of the March 2003 
supplemental statement of the case.  If 
the determination remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken, to include all pertinent evidence 
received since the March 2003 
supplemental statement of the case, and 
the applicable law and regulations, both 
old and new, governing the claim.  If the 
veteran should fail to report for the 
examination without good cause, the 
supplemental statement of the case should 
specifically refer to the provisions of 
38 C.F.R. § 3.655 (2002) and their effect 
on the veteran's claim.

6.  As to the claim for an earlier 
effective date for the grant of service 
connection for a pulmonary disorder, the 
RO should furnish the veteran a Statement 
of the Case that addresses this issue.  
If, and only if, the veteran files a 
timely substantive appeal as to this 
issue, should it be returned for review 
by the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


